DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant has now amended claim 1 to include the following limitations:
and wherein the switch bezel includes a locating tab defining a locating hole that aligns with a locating aperture of the support member; and a cover member coupled to a side portion of the support member, wherein the cover member includes a locating projection that extends through the locating aperture and the locating hole.

	The Sia US Patent Application Publication No. 2020/ 0223339 is the closest art of record and discloses most of the limitations set forth in claim 1.  However, Sia does not disclose locating hole on the bezel tab and a locating aperture on the support member together with a locating projection on a cover that extends through both the locating aperture and locating hole as now recited.  KR 97001516 discloses a guide 32 on a bevel cover  that assist in aligning the snaps with openings on an arm support.    The KR 970015116 publication do not teach or suggest three door pieces (cover, bezel, support) being coupled together with locating holes on both the bezel and the support member along with a locating projection on a cover that extends through both holes.  Neither Sia and KR 970015116 in combination  nor any of the other prior art of record disclose nor teach these limitations.  
	Claim 10 as now amended recites a method step of coupling a cover member to a side portion of the support member and a switch bezel locating tab.  Likewise, as discussed above in 
	Claim 12 does not recite the locating projection as claim 1, however claim 12 recites the locating aperture in the support member side and a locating  hole on a tab of  the switch bezel as being aligned.  The hole and aperture are in alignment.  They are in alignment for the purpose of receiving a locating projection.  Neither the Sia nor KR 97001516 teach or discloses a support member side aperture and a switch bezel tab locating  hole in alignment with each other.  Further none of the other prior art of record disclose nor teach these alignment apertures.  
	In summary, claims 1, 10 and 12 are not disclosed in the art of record and therefore not anticipated under 35 USC 102.  Also, the limitations set forth in claims 1, 10 and 12 are not taught by the art of record and therefore are nonobvious under 35 USC 103. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612